NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                               Submitted October 8, 2008*
                              Decided November 17,  2008

                                         Before

                           RICHARD A. POSNER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 07‐2680

In re UAL CORPORATION                             Appeal from the United States District
                                                  Court for the Northern District of
                                                  Illinois, Eastern Division.
Appeal of BARNITA P. VANN
                                                  No. 07 C 2903

                                                  John W. Darrah, Judge.


                                       O R D E R

       Barnita Vann, a former employee of United Airlines who had sued the airline for
race discrimination, challenges the denial of a proof of claim that she filed in United’s
bankruptcy proceeding.  We affirm.  




      *
        After examining the briefs and the records, we have concluded that oral argument
is unnecessary.  Thus, the appeals are submitted on the briefs and the records.  See  FED.
R. APP. P. 34(a)(2).
No. 07‐2680                                                                          Page 2

       Vann, who is African‐American, had been working at United’s Chicago
Reservation Center for approximately two years when United internally advertised
openings in a different unit.  Vann hoped that United would transfer her but, unlike
colleagues to whom United offered the positions, she did not submit the appropriate
forms requesting transfer by the due date. United later re‐posted the same openings.
The second time around, Vann did submit a proper request form, but United gave the
positions to more senior employees.  Months later Vann was discharged for
insubordination and poor work attendance.  In 2000 she sued United in the Northern
District of Illinois, alleging that United discriminated against her based on race, see 42
U.S.C. § 1981, and somehow violated her representation rights under the Railway Labor
Act (RLA), see 45 U.S.C. § 1951 et seq.  In 2002 Judge Holderman granted summary
judgment to United on both claims on the grounds that they were time‐barred and that
Vann failed to establish any genuine issue of material fact.

       After Vann appealed, United filed for bankruptcy.  The bankruptcy proceedings
had the effect of staying all actions in this court against United, including Vann’s
appeal, and so she filed a proof of claim in bankruptcy court reiterating her allegations. 
We later dismissed Vann’s appeal, noting that the bankruptcy plan discharged all
actions related to services performed by United employees.  Vann v. United Airlines, Inc.,
Nos. 02‐4083 & 03‐1649, (7th Cir. Aug. 7, 2006) (unpublished order). 

       Later, the bankruptcy judge denied Vann’s claim.  Noting that Judge Holderman
already had addressed the merits of Vann’s claim in the earlier case, the bankruptcy
judge decided simply to adopt Judge Holderman’s ruling. Vann appealed to the district
court. At that stage, Judge Darrah heeded the requests of both parties to affirm the
bankruptcy judge’s decision so that Vann could, as she now does, appeal to this court.

       Vann’s submission on appeal does not target specific issues relating to the
bankruptcy proceeding.  Instead, it reiterates her assertions in the earlier district court
proceedings that United discriminated against her based on race and violated her
representation rights under the RLA, 45 U.S.C. § 1951 et seq.  Additionally Vann asserts
for the first time that United somehow colluded with her landlords to force her eviction
from her apartment and that her due process rights were violated. Because these
arguments were not presented below, they are waived here.  See Hicks v. Midwest
Transit, Inc., 500 F.3d 647, 652 (7th Cir. 2007). (In any event, there is absolutely no
evidence that United had anything to do with Vann’s housing situation, nor does the
record reveal any conceivable due process violation.)
No. 07‐2680                                                                              Page 3

        Turning to Vann’s § 1981 and RLA claims, we note that United has not raised the
affirmative defense of claim preclusion, see Ross ex rel. Ross v. Bd. of Educ. of Twp. High
Sch. Dist. 211, 486 F.3d 279, 283 (7th Cir. 2007), and so we do not consider it here, Rizzo
v. Sheahan, 266 F.3d 705, 714 (7th Cir. 2001).  Even so, Vann cannot show that United
violated § 1981 or the RLA, 45 U.S.C. § 1951 et seq.  As for the § 1981 claim, she
presented neither direct nor indirect evidence that United’s actions were racially
motivated. See Tyson v. Gannett Co., Inc., 538 F.3d 781, 783 (7th Cir. 2008). To note just
one problem, Vann has failed to point to evidence that would permit a finding that she
met United’s legitimate performance expectations, including work attendance. 
See Contreras v. Suncast Corp., 237 F.3d 756, 761 (7th Cir. 2001).  Moreover, she has not
shown that similarly situated individuals (such as employees at her seniority level who
did not submit timely transfer request forms and who also had poor records of
attendance and time management) who were not African‐American were treated more
favorably than she was.  See Radue v. Kimberly Clark Corp., 219 F.2d 612, 617‐618 (7th Cir.
2000).  Vann’s claim under the RLA is also doomed, because the applicable six‐month
statute of limitations had already expired when she filed her claim.  See Steffens v. Bhd.
of Ry., Airline & S.S. Clerks, 797 F.2d 442, 445 (7th Cir. 1986); Bensel v. Allied Pilots Ass’n,
387 F.3d 298, 304 (3rd Cir. 2004). 

      Finally, Vann has filed a motion for sanctions against United or disciplinary
measures against its attorneys. Because she has not specified any facts that would
warrant  sanctions, we DENY her motion.

       The judgment of the district court is AFFIRMED.